Citation Nr: 1109540	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier that August 15, 2006 for the grant of service connection for diabetes mellitus type-II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2010 for further development.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type-II was able to be service connected by way of the liberalizing language of the Veterans Education and Benefits Expansion Act of 2001 (effective May 8, 2001).

2.  As of May 8, 2001, the Veteran had a diagnoses of diabetes mellitus type-II.

3.  The Veteran's initial claim of service connection for diabetes mellitus type II was received on August 15, 2006.  


CONCLUSION OF LAW

The criteria for an effective date of August 15, 2005, but no earlier, for service connection of the Veteran's diabetes mellitus type-II have been met.  38 C.F.R. 
§§ 3.114(a)(3), 3.400(p).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in August 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The August 2006 notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in March 2007, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if compensation is awarded pursuant to a liberalizing law or VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  For claims reviewed more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Further, to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law and continuously thereafter to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

For purposes of this case, the Board also notes that applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, a number of diseases, including Type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.   

Analysis

In this case, the liberalizing language that allowed the Veteran to be service connected for diabetes mellitus was the Veterans Education and Benefits Expansion Act of 2001 (effective May 8, 2001).  The Veteran's claim was received in August 2006 (more than one year after the liberalizing language became effective).  As noted above, if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  However, as already noted,  the provisions of 38 C.F.R. §§ 3.114(a) state that "in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law..."  

The RO denied the claim on the basis that the evidence did not show that the Veteran had been diagnosed with diabetes on the effective date of the liberalizing law (May 8, 2001).  

Although the Veteran claimed to have been diagnosed with diabetes in 1999, a September 2001 private record includes a notation that the diabetes was diagnosed "earlier this year..." A February record refers to lab tests which suggest that the Veteran may have diabetes.  A March 2001 medical record includes a notation that there was evidence of early diabetes.  Although the medical evidence regarding the onset of diabetes is not entirely clear as to an exact date, the Board finds that there is at least a reasonable doubt that the Veteran had diabetes as of May 8, 2001.  In giving the Veteran the benefit of the doubt, the Board finds that the Veteran had diabetes mellitus on or before May 8, 2001; and that an effective date of August 15, 2005, but no earlier, is warranted for service connection of the Veteran's diabetes mellitus type-II. 

The Board acknowledges the Veteran's implicit contention that a date in the 1990's is warranted.  However, even if he had diabetes in the 1990's, he did not file a claim for service connection until 2006.  The law is clear that when a claim is received more than one year after the effective date of the liberalizing change, the effective date may go back one year prior to the date of claim; thus, there is no basis for assigning an effective date prior to August 15, 2005.  




ORDER

An effective date of August 15, 2005, but no earlier, is warranted for service connection of the Veteran's diabetes mellitus type-II. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


